Indian claim; appeal from Indian Claims Commission; extent of aboriginal title to land. — In Indian Claims Commission Docket No. 60-A plaintiff Tribe sued for additional compensation for the 1855 cession (Makah Treaty) to the United States for $30,000 of a tract of land located in the extreme northwest part of the State of Washington to which it claimed aboriginal ownership at the time of cession. The Commission concluded that as of March 8, 1859, the effective date of the Makah Treaty, the Makah Indian Tribe held Indian title to land commencing at the mouth of the Hoko River on the north, moving westerly along the coast of the Strait of Juan de Fuca, around Cape Flattery, soutlv down the Pacific .Coast to Sand Point, thence due east to Lake Ozette and around its northern shoreline to the mouth of Big River, thence ascending Big River northeasterly to a point due west of the present Old Royal, thence due east through Old Royal to the Hoko River, thence northeasterly following the Hoko River to the place of beginning. The Tribe seeks to set aside the judgment of the Commission and asserts aboriginal title to a more extensive area extending further inland and southward as far as Cape Johnson. On June 14, 1971 the court issued the following order:
This case comes before the court on appeal from the Indian Claims Commission [Docket No. 60-A, 23 Ind. Cl. Comm. 165, 176 (1970)], having been submitted to the court on oral argument of counsel and the briefs of the parties. Upon consideration thereof,
IT IS ORDERED that the decision .of the Indian Claims Commission be and the same is affirmed.
BY THE COURT
(Signed) WilsoN CoweN, Chief Judge.
*540The United States v. Southern Ute Tribe or Band of Indians On June 18, 1971, the following order was entered in the above-identified appeal:
This case comes before this court on decision and remand of the Supreme Court, filed May 26, 1971, that court having on April 26, 1971 [402 U.S. 159] rendered an opinion reversing the judgment entered in this court on March 20, 1970, with costs [191 Ct. Cl. 1, 423 F. 2d 346], and remanded the case to this court for further proceedings in conformity with its opinion. Upon consideration thereof, said costs having been paid,
IT IS ORDERED that the action of this court, as set forth in the opinion entered March 20, 1970,- affirming the decision of the Indian Claims Commission of May 16,1966, and its supplemental findings, and remanding the case to the Indian Claims Commission for approval of the amount of compensation due plaintiffs under the said opinion of March 20, 1970, be and the same is vacated and withdrawn.
IT IS FURTHER ORDERED that the decision of the Indian Claims Commission entered on May 16, 1966, in its Docket No. 328, be and the same is reversed and the case is remanded to the Indian Claims Commission for further appropriate proceedings pursuant to the opinion of the Supreme Court and its remand of April 26, 1971, and this order.
BY THE COURT
(Signed) WilsoN CoweN, Chief Judge.